Citation Nr: 1706110	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-15 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran was previously represented by The American Legion pursuant to a December 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in January 2017, the Veteran clarified that he wished to represent himself in his appeal.  As such, the Board considers the previous representation by The American Legion to be revoked; therefore, the Veteran is now recognized as proceeding pro se in this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD in order to afford him a current VA examination.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Review of the record reveals that the Veteran was last afforded a VA PTSD examination in December 2010.  Additionally, a subsequent December 2011 Social Security Administration (SSA) Disability Determination and Transmittal documents that the Veteran was found to be disabled by SSA effective September 2011 due to a primary diagnosis of anxiety related disorder.  Notably, during a November 2011 SSA mental status evaluation, the examining physician identified functional and adaptive deficits regarding work, communication, and social and interpersonal skills.  The schedule of ratings for mental disorders identifies difficulty in establishing and maintaining effective work and social relationships as part of the rating criteria for an increased 50 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411 (2016).  Additionally, April 2014 VA treatment records document that the Veteran spends most of his time at home with his cat, and a letter from his VA treating physician that same month documents that the Veteran's PTSD required therapeutic pet therapy.  Given the evidence discussed above, the Board finds sufficient indication that the Veteran's PTSD may have worsened in severity since the most recent VA PTSD examination in December 2010.  Therefore, in light of the evidence indicating that the Veteran's PTSD may have worsened and the more than seven years that have elapsed since the last VA PTSD examination, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected PTSD disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

2.  Thereafter, reajudicate the Veteran's claim on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

